This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, *Page 144 
considered, ordered and adjudged by the Court that the said order of the circuit court be, and the same is hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
Where a final decree conforms to the pleadings and required proof but erroneously requires certain defendants to pay an indebtedness for which they are not shown by the record to be liable and requires the payment of an attorney's fees which is required only under a statute which has been held to be unconstitutional, the decree should be affirmed as to all matters, except that part thereof which requires certain defendants to pay an indebtedness for which they are not shown to be liable and that part of the decree which requires the payment of the attorney's fee and as to these items the decree should be reversed.
Decree affirmed in part.
Loftin, Stokes and Calkins, Attorneys for Appellants;
Clark, Clark  Johnson, Attorneys for Appellee.
                   ON PETITION FOR RE-HEARING.